DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claimed limitations “a first threshold” and “a second threshold” are undefined and unclear. In the specification, the first threshold and the second threshold can be determined according to characteristics of the display panel. The specific value of the first and second threshold are not limited herein (paras. 0190-0194). However, it is not clear what types are the characteristics of the display panel and how they determine the first threshold and the second threshold in the subpixels. The value of the first and second threshold are too broad for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (“Son”) (US 2016/0189641 A1).
Regarding claims 1 and 9, Son discloses a display panel (100) comprising:
a substrate (110), formed with an active switch (TR);
a subpixel array (fig. 3), disposed on the substrate, and comprising a plurality of pixels (PX); wherein arrangement manners of subpixels in the plurality of pixels in a same column are identical (subpixels R and B in the PR1 and PR2 are the same arrangement manners of subpixels R and B in the PR3 and PR4);
a plurality of data lines, configured to input a first voltage data signal (positive data voltage) and a second voltage data signal (negative data voltage) to the subpixels in the plurality of pixels; wherein the plurality of data lines (D1-D9) and the active switch (TR) are coupled to each other;

Regarding claims 2 and 10, Son discloses the plurality of pixels comprise a plurality of first pixels (PG1 and PG3 include R+, G-, B- and W+), second pixels (R+, G-, B- and W+ in PR3 and PR4), third pixels (PG2 and PG4 include B+, W-, R- and G+) and fourth pixels (B+, W-, R- and G+ in PR3 and PR4); one of the plurality of first pixels and one of the plurality of second pixels are in the same column to form a first pixel group, one of the plurality of third pixels and one of the plurality of fourth pixels are in the same column to form a second pixel group, the first pixel group and the second pixel group are arranged in a direction of a row of the subpixel array, arrangement manners of the 
Regarding claims 3 and 11, Son discloses the first pixel, the second pixel, the third pixel and the fourth pixel each comprise four of the subpixels, and the four of the subpixels are arranged in pairs at top and bottom to form a square (fig. 3).
Regarding claims 4 and 12, Son discloses polarities of data signals of the four of the subpixels in the first pixel are identical (R+, G+, B+ and W+ in pixel row G1 and G2 and pixel row G2 and G3, fig. 16); the polarities of the data signals of the four of the subpixels in the second pixel are identical (R+, G+, B+ and W+ in pixel row G3 and G4 and pixel row G4 and G5); the polarities of the data signals of the four of the subpixels in the third pixel are identical (B-, W-, R- and G- in pixel row G1 and G2 and pixel row G2 and G3); the polarities of the data signals of the four of the subpixels in the fourth pixel are identical (B-, W-, R- and G- in pixel row G3 and G4 and pixel row G4 and G5); it would have been obvious to obtain the polarities of the data signals of the subpixels in the first pixel and the third pixel are contrary, the polarities of the data signals of the subpixels in the second pixel and the fourth pixel are contrary in order to prevent or reduce the horizontal crosstalk phenomenon in the display panel.
Regarding claims 6 and 14, Son discloses the first pixel groups and the second pixel groups form pixel groups, the pixel groups in the same row are driven by a first polarity driving manner and a second polarity driving manner (fig. 4B).
Regarding claims 7 and 15, Son discloses the four of the subpixels respectively are a red subpixel, a green subpixel, a blue subpixel and a white subpixel (para. 0080).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Joo (Pub. No.: US 2008/0278466 A1).
Regarding claims 5 and 13, Son discloses polarities of data signals of adjacent two of the subpixels in the same row in the first pixel are identical (R+ and G+, fig. 16); 
Son does not specifically disclose the polarities of the data signals of adjacent two of the subpixels in a same column in the first pixel are opposite and the polarities of the data signals of adjacent two of the subpixels in a same column in the third pixel are opposite.
In a similar field of endeavor, Joo discloses the polarities of the data signals of adjacent two of the subpixels in a same column in the first pixel are opposite (R+ and G+ have opposite polarities of B- and W-, fig. 7) and the polarities of the data signals of adjacent two of the subpixels in a same column in the third pixel are opposite (B- and W- have opposite polarities of R+ and G+, fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the opposite polarities as taught by Joo in the system of Son in order to avoid color aggregation, which is caused by supplying the same polarity voltage to adjacent color pixels of the display panel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0062201 and 2017/0221437.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693